Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 1 of 16




                             EXHIBIT “B”
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 2 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 3 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 4 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 5 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 6 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 7 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 8 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit B Page 9 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 10 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 11 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 12 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 13 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 14 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 15 of 16
Case 17-14454-elf   Doc 422-2 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit B Page 16 of 16
